Exhibit OPTIMAL GROUP INC. BY-LAW NO. 1A, AS AMENDED being a by-law relating generally to the transaction of the business and affairs of the Corporation ARTICLE ONE INTERPRETATION SECTION 1.01DEFINITIONS.In the by-laws of the Corporation, unless the context otherwise requires: "Act" means the Canada Business Corporations Act, and any statute that may be substituted therefor, as from time to time amended; "appoint" includes "elect" and vice versa; "articles" means the articles of continuance of the Corporation attached to the certificate of continuance dated October 17, 1996, as amended, and as from time to time further amended or restated; "board" means the board of directors of the Corporation; "by-laws" means this by-law and all other by-laws of the Corporation from time to time in force and effect; "Corporation" means the corporation continued by certificate of Continuance under the Act and named OPTIMAL ROBOTICS CORP.; "meeting of shareholders" means an annual meeting of shareholders or a special meeting of shareholders; "non-business day" means Saturday, Sunday and any other day that is a holiday as defined in the Interpretation Act (Canada); "recorded address" means in the case of a shareholder his latest address as recorded in the securities register; and in the case of joint shareholders the address appearing in the securities register in respect of such joint holding or the first address so appearing if there are more than one; and in the case of a director, officer, auditor or member of a committee of the board, his latest address as shown in the records of the Corporation; and "signing officer" means, in relation to any instrument, any person authorized to sign the same on behalf of the Corporation by section 2.03, or by a resolution passed pursuant thereto. Save as aforesaid, words and expressions defined in the Act have the same meanings when used herein or in any other by-law. Words importing the singular number include the plural and vice versa; words importing gender include the masculine, feminine and neuter genders; and words importing persons include individuals, bodies corporate, partnerships, trusts and unincorporated organizations; and a reference to a section means that section in the by-laws in which such section appears. In the case of any conflict between the articles and the provisions of this or any other by-law of the Corporation, the provisions of the articles shall prevail. ARTICLE TWO BUSINESS OF THE CORPORATION SECTION
